UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7495



CLENARD BROWN,

                                             Plaintiff - Appellant,

         versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL MOORE, Director of SCDC; DOUGLAS A.
ROBINSON, Construction Supervisor, SCDC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-96-1966-2-21AJ)

Submitted:   January 7, 1997             Decided:   January 24, 1997

Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clenard Brown, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint without prejudice. A dismissal

without prejudice is not reviewable by the court unless the reasons

stated for the dismissal clearly disclose that no amendment to the

complaint could cure its defects. Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). In

the present case, the district court expressly referred Appellant

to the magistrate judge's report and recommendation for instruc-

tions on how to cure his defective complaint. The appeal is there-
fore dismissed. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2